Per Curiam:

This is an action on a promissory note, begun by the plaintiff in error. An affidavit in attachment was filed, order of attachment issued, and the attachment was levied upon a certain tract of real estate. The defendant filed a motion to dissolve the attachment, and one ground of the same is the following :
“Second. No levy of said pretended order of attachment was ever made upon any property owned by this defendant.”
This motion was verified by the defendant. On the hearing *850of the motion the defendant was allowed to dismiss or strike out this ground of his motion. The defendant, however, could not strike out or dismiss the admission of fact which it contained, viz., that he did not own the attached property, and this fact was sufficient in itself to defeat his motion. (Mitchell v. Skinner, 17 Kan. 563.)
The order dissolving the attachment is reversed.